Citation Nr: 1236549	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  06-34 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, panic disorder with agoraphobia, schizophrenia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 1990.
This matter initially came before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Providence, Rhode Island, currently has jurisdiction over the Veteran's claim.

In December 2009 and September 2011, the Board remanded this matter for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2011).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In this case, the Veteran has reported sexual trauma in service, however he has not been explicitly provided with notice of the alternative sources other than his service records that might constitute credible supporting evidence of in-service personal assault.  Therefore, a remand is necessary to advise him of this, and to allow him the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).  

Further, the Veteran's complete service personnel records may contain information relevant to his claim.  Although there are some such records in the claims file, his complete service personnel records have not been obtained.  Hence, on remand, the National Personnel Records Center (NPRC) should be asked to obtain a copy of the Veteran's Official Military Personnel File (OMPF).  

Medical records, including an April 2011 VA examination report, reflect that the Veteran is in receipt of Social Security Administration (SSA) disability benefits for a psychiatric disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and are reportedly directly relevant to the issue on appeal.

Additionally, if the Veteran submits any additional evidence pertaining to his reported stressors or if any additional service personnel records or records from the SSA are otherwise associated with the claims file, the examiner who conducted a November 2011 VA psychiatric examination should be afforded the opportunity to review and comment on such evidence.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should provide the Veteran with a letter informing him that evidence from sources other than his service records may corroborate his account of in service personal assault.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran should be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes.

2.  Ask the NPRC to obtain a copy of the Veteran's Official Military Personnel File (OMPF) using PIES Code 18, including all records of his assignments and any performance appraisals.  If efforts to obtain the Veteran's OMPF are unsuccessful through the NPRC, request such records from any other appropriate depository.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

4.  If, and only if, any additional evidence pertaining to the Veteran's reported stressors or any additional service personnel records or records from the SSA are obtained and associated with the claims file, ask the examiner who conducted the November 2011 VA psychiatric examination to review the claims file, including this remand and any relevant records contained in the Virtual VA system, and provide an opinion as to the nature and etiology of the Veteran's current psychiatric disability.

The opinion provider should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent 
probability or more) that the Veteran's current psychiatric disability (any psychiatric disability diagnosed since December 2003) had its onset in service, is related to his documented anxiety in service, is related to his reported stressors in service, or is otherwise related to a disease or injury in service?

(b)  Does the Veteran meet the criteria for a diagnosis of PTSD?

(c)  If the Veteran does meet the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?

(d)  If any supporting stressor consists of an in service personal assault, is there evidence of behavior changes in response to the stressor?

In formulating the above opinions, the opinion provider must acknowledge and comment on all psychiatric disabilities diagnosed since December 2003, all of the Veteran's reported stressors in service (including sexual trauma), all instances of reports of and treatment for psychiatric problems in service (including the April 1990 reports of anxiety), and the Veteran's reports of psychiatric problems in the years ever since service.

The opinion provider must provide a rationale for each opinion given.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report stressors in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the November 2011 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA psychiatric examination to obtain the necessary opinions.

5.  The AOJ should review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


